DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
•	This action is in reply to the amendments filed on 03/19/2021
•	Claims 1, 10, and 20 have been amended and are hereby entered.
•	Claims 1-20 are currently pending and have been examined. 
•	This action is made FINAL.

Response to Arguments
Applicant’s arguments filed March 19, 2021 have been fully considered but they are not persuasive.
The Examiner is withdrawing the claim objections due to Applicant’s amendments.
The Examiner is withdrawing the 35 USC § 112 rejections due to Applicant’s amendments.
New claim objections have been entered due to applicant’s amendments.
New 35 USC § 112 rejections have been entered due to applicant’s amendments.
The Examiner is withdrawing the 35 USC § 103 rejections due to Applicant’s amendments and remarks on pages 17-21.
Applicant’s arguments with respect to 35 USC § 101 have been fully considered and are not persuasive.  
Regarding Applicant’s argument on pages 11-12, that the claims do not recite any of the judicial exceptions enumerated in the 2019 PEG, the Examiner respectfully disagrees.  The Applicant further argues that the claims recite a system for determining the best and most accurate inputs to those tests.  The argument is not convincing because improving inputs to financial stress tests, where financial stress tests mitigate risk, is a fundamental economic practice, specifically mitigating risk, which falls within the category of Certain Methods of Organizing Human Activity and therefore is an abstract idea.  
Furthermore, as indicated in the 35 USC § 101 rejection below, claim 1 recites receiving a shock request comprising a scenario and a risk factor; accessing a scenario definition store based on the scenario from the shock request, wherein the scenario definition store comprises a plurality of scenarios and wherein accessing includes reading one or more of the plurality of scenarios and creating a new scenario; normalizing the risk factor resulting in standardized risk exposure; returning the shock instruction to the front office system.  The claims recite, inter alia, a shock request, and [0029] of the Specification discloses “risk factor types may include interest rate, foreign exchange spot, credit single name, bond, etc.”  Furthermore, [0032] of the Specification discloses a scenario may be Fed Adverse Scenario.  And furthermore, the Specification at [0001] states that the disclosure relates to “system and methods for decision tree-based management of market risk stress scenarios.  The Specification and claims focus on an improvement to the managing market risk stress scenarios, which is a fundamental economic practice, specifically mitigating risk, which falls within the category of Certain Methods of Organizing Human Activity and therefore is an abstract idea.  The Specification at [0002] 
The Applicant further argues on page 12 that improving something that is an input to something that might be abstract does not render the improvement abstract as well.  The argument is not convincing.  As discussed above with respect to reciting an abstract idea, and as further discussed in the 101 rejection below, the claims, which allow for receiving a shock request comprising a scenario and risk factor, accessing a scenario definition store based on the scenario from the shock request, normalizing the risk factor resulting in standardize risk exposure, and returning the shock instruction to the front office system, recite a fundamental economic practices, specifically mitigating risk.  The claims as a whole therefor recite a method of organizing human activity.  
Regarding Applicant’s argument on pages 12-15, that the claims integrate the judicial exception into a practical application, the Examiner respectfully disagrees.  Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are not indicative 
Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an 
The Specification describes a business solution to a business problem at least at [0002], disclosing the problem of “management of subjective or supervisory scenario definitions that need to ensure complete coverage of all shocks for all the risk factors with appropriate granularity to reflect idiosyncratic moves.”
Applicant further argues, on pages 12-13, that the Office analysis fails to consider the specificity of the claim limitations or how the claim limitations interact and impact each other.  The argument is not convincing.  The limitations are directed to an abstract idea and when determining if the claims are directed to significantly more, the additional limitations of the claims in addition to the abstract idea are analyzed.  In the instant application, the additional elements of the claim include, for example claim 1, an information processing apparatus comprising at least one computer processor; a front office system; employing machine learning to predict an optimized decision tree from the scenario definition store based on one or more shock traversal patterns; retrieving, from the scenario definition store, the decision tree predicted by the machine learning, the decision tree comprising a plurality of nodes on a plurality of 
Applicant further argues on page 14 that the Office’s allegation is nothing but a conclusion lacking any support and belied by the actual Prong 2 analysis.  The argument is not convincing.  The Examiner respectfully disagrees and notes that each claim was given the full and proper analysis under the test set forth by the Supreme Court and 2019 PEG Guidelines.  
Regarding Applicant’s argument on pages 14-15, that the recited steps apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial 
Regarding Applicant’s argument on page 15, that the claims recite a practical integration of the abstract idea which do not simply link that idea to a computer or simply seek to monopolize the idea generally, the Examiner respectfully notes that “While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.”  Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015).  The instant application is reviewed within the framework of the Revised Guidance which specifies and particularizes the Mayo/Alice framework.  
The Applicant further argues, on page 15, that the claims do not recite financial stress testing and therefore every element serves to integrate this tangentially related concept.  The argument is not convincing.  As discussed above with respect to the claims reciting an abstract idea, and as discussed in detail in the 101 rejection below, the claims recite an abstract idea.  For example, the preamble of claims 1 and 10 recite “decision tree-based management of market risk stress scenarios.”  Furthermore, the claims recite, inter alia, a shock request, and [0029] of the Specification discloses “risk factor types may include interest rate, foreign exchange spot, credit single name, bond, etc.”  Furthermore, [0032] of the Specification discloses a scenario may be 
Regarding Applicant’s argument on page 16, that the machine learning facilitates new functionality of a computer, the Examiner respectfully disagrees.  The Applicant further argues on page 16 that the claims represent an improvement to the machine learning algorithm itself.  The argument is not convincing.  As an initial matter, the pending claims are directed to solving the problem of management of subjective or supervisory scenario definitions that need to ensure complete coverage of all shocks for all the risk factors with appropriate granularity to reflect idiosyncratic moves (see at least [0001] of the Specification).  The claims of the instant application describe an improvement to a business process i.e., management of market risk stress scenarios, not improvement in the functioning of the computer itself or an improvement to any other technology or technological field.
Furthermore, regarding Applicant’s argument that the machine learning facilitates new functionality of a computer.  The argument is not convincing.  The Examiner respectfully points out that using machine learning to make decisions in a computer program is not new.  Nor is the machine learning recited in the claims unconventional.  The Applicant has failed to point out, and the Examiner fails to understand, how the machine learning is unconventional or anything more than using a computer to apply the abstract idea.  
The claims are not patent eligible.
For the reasons above, Applicant’s arguments are not persuasive. 

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  
Claim 1 recites “training the machine to recognize decision tree traversal patterns including and predict one or more new decision trees...” (emphasis added) at lines 30-31.  The limitation is grammatically incorrect, as it does not state what is being included.  Was the word including supposed to be in the limitation?
Furthermore regarding claim 1, claim 1 recites “the recognized decision tree traversal patters” (emphasis added) at line 32.  The word patterns is spelled incorrect.  
Claim 10 recites similar limitations.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites the limitation “employing machine learning to predict an optimized decision tree from the scenario definition store.”  The Examiner fails to find support in the specification for this feature.  Although the Specification at [0048] disclosing machine learning used to predict an optimized decision tree, the Specification is devoid of any disclosure that machine learning is used to predict a decision tree from the scenario definition store.  Therefore, it is new matter.
Furthermore regarding claim 1, claim 1 recites the limitations of “training machine learning to improve the machine learning capability for decision tree prediction.  Although the Specification at [0048] discloses a training model to suggest an optimized traverse algorithm resulting in a new decision tree, the Specification is devoid of any disclosure of training machine learning to improve machine learning capability for decision tree prediction.  The Examiner fails to find support in the specification for this feature, and therefore, it is new matter.  
Furthermore regarding claim 1, claim 1 recites the limitations of “training the machine to recognize decision tree traverse patters.”  The Examiner fails to find support in the specification for this feature.  Although the Specification at [0048] discloses a training model suggesting an optimized traversal algorithm, the Specification is devoid of any disclosure that a machine is trained to recognize decision tree traversal patterns.  Nor does the Specification disclose training of anything, including a model, to recognize decision tree traversal patterns.  Therefore, it is new matter.
Claim 10 recites similar limitations.  
Claims 2-9 and 11-20 are rejected due to their dependency to a rejected claim.

Furthermore, claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement because the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre -AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. With respect to claim 1, claim 1 recites the limitation of “training the machine learning to improve the machine learning capability for decision tree prediction, including training the machine to recognize decision tree traversal patterns including and predict one or more new decision trees based on the recognized decision tree traversal patters.”  The Examiner notes that although the Specification at [0048] discloses training a model to suggest an optimized traversal algorithm, the Specification does not describe how training machine learning to recognize decision tree traversal patterns is accomplished.  One of ordinary skill in the art would not apprised of how to train a machine learning algorithm to recognize decision tree traversal patterns.
See MPEP 2163.03 (“An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).”).
Claim 10 recites similar limitations.
Claims 2-9 and 11-20 are rejected due to their dependency to a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, claim 1 recites “the machine” at line 29.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites similar limitations.
Claims 2-9 and 11-20 are rejected due to their dependency to a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claims 1 and 10 are directed to a method (claim 1) and a system (claim 10).  Therefore, on its face, each independent claim 1 and 10 is directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan 7, 2019) (“PEG 2019”).
Under Step 2A, Prong One of the 2019 PEG, claims 1, 9, and 17 recite, in part, a system, a method, and an apparatus of organizing human activity.  Using the limitations in claim 1 to illustrate, the claim recites receiving a shock request comprising a scenario and a risk factor; accessing a scenario definition store based on the scenario from the shock request, wherein the scenario definition store comprises a plurality of scenarios and wherein accessing includes reading one or more of the plurality of scenarios and creating a new scenario; normalizing the risk factor resulting in standardized risk exposure; returning the shock instruction to the front office system
Under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. In particular, the additional elements of claim 1 include an information processing apparatus comprising at least one computer processor; a front office system; employing machine learning to predict an optimized decision tree from the scenario definition store based on one or more shock traversal patterns; retrieving, from the scenario definition store, the decision tree predicted by the machine learning, the decision tree comprising a plurality of nodes on a plurality of branches, each node comprising a shock instruction or no shock instruction; traversing the decision tree from a root node to a child node at the end of one of the plurality of branches to identify a node that matches the normalized risk factor; upon identifying the child node comprises no shock instruction, traversing the decision tree from the child node toward the root node until reaching a first node comprising a shock instruction; wherein the shock instruction is translated from an official language back into a local dialog from the front office system; training the machine learning to improve the machine learning capability for decision tree prediction, including training the machine to recognize decision tree traversal patterns including and predict one or more new decision trees based on the recognized decision tree traversal patters, the recognition of the decision tree traversal patterns comprising an optimal traversal algorithm.  Claim 10 recites the additional elements of a front office system; a scenario definition store storing a plurality of scenarios; a central scenario management system executed by at least one computer processor comprising: a scenario definition access layer; a scenario/shock resolution service; a market risk selection criteria evaluator; and a risk factor data model; the scenario/shock resolution service employs machine learning to predict an optimized decision tree from the scenario definition store based on one or more shock traversal patterns; the scenario/shock resolution service retrieves, from the retrieved scenario, the decision tree 
Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements  in the claims amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claims 2, 7-9, 11, and 16-20 simply help to define the abstract idea. Furthermore, dependent claims 3-6, 12-15 simply define the technological environment.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2012/0246094 (“Hsu”) discloses a system, method or computer program product for electronically constructing data indicative of an investible risk factor portfolio.  
Maria A. Osorio, Erika Jiménez, and Abraham Sánchez, "A DSS for Stochastic Multistage Portfolio Optimization in the Mexican Market;" IEEE; dated December 2008 https://ieeexplore.ieee.org/document/4737842?source=IQplus (hereinafter “Osorio”) discloses a decision support system for portfolio management in the Mexican market, including the financial investments consideration for a database, the uncertainty representation in scenario trees and the requirements for a portfolio optimization model that uses a stochastic programming approach to formulate the multistage optimization model, modified with new constraints and solved it with a Simulated Annealing procedure, and the scenario tree was generated by a simulation and clustering process.
Wenqian Wei; "Multithreading for High Performance Finance Risk Analysis;" Brunel University; dated September 2013 https://bura.brunel.ac.uk/bitstream/2438/7805/1/FulltextThesis.pdf (hereinafter “Wenqian”)
“Language and locale resolution overview” by Andriod Developer Documentation, dated November 14, 2018 https://developer.android.com/guide/topics/resources/multilingual-support (hereinafter “Android”) discloses translation from a default language to a selected language.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606.  The examiner can normally be reached on Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/R.E.Z./Examiner, Art Unit 3694                                                                                                                                                                                                        
/ELDA G MILEF/Primary Examiner, Art Unit 3694